Citation Nr: 1126245	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-29 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1965 to 
April 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a 
July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that declined to reopen service connection for hypertension and a June 2007 rating decision that granted service connection for PTSD and assigned an initial 30 percent rating.  In a September 2008 rating decision during the appeal, the RO continued the 30 percent initial rating for PTSD.

Although the RO declined to reopen service connection for hypertension in the 
July 2006 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

In April 2011, the Veteran testified at a Board personal hearing conducted before the undersigned Veterans Law Judge in Roanoke, Virginia.  A transcript of this hearing is of record.

The Board is reopening the claim of service connection for hypertension.  The underlying issue of service connection for hypertension is addressed in the portion of the decision below and is REMANDED to the RO via the AMC in 
Washington, DC.


FINDINGS OF FACT

1.  For the entire period of initial rating appeal, the Veteran's PTSD has been characterized by difficulty sleeping, restricted affect, frequent panic attacks, anxiety, stress, irritability, avoidance of others, short-term memory loss, and depression.

2.  For the entire period of initial rating appeal, the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.

3.  An unappealed March 2003 RO rating decision declined to reopen service connection for hypertension that was previously denied by a final August 1970 RO rating decision.

4.  The evidence associated with the claims file subsequent to the March 2003 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  For the entire initial rating period, resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  The March 2003 RO decision that denied reopening of service connection for hypertension became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010). 

3.  New and material evidence has been received to reopen service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).

In this case, VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided VA examinations in May 2007 and October 2009 for PTSD.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA examiners considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of a higher initial disability rating for PTSD has been met.  38 C.F.R. § 3.159(c)(4).  

Inasmuch as the determination below constitutes a full grant of the portion of the new and material evidence claim being addressed, there is no reason to further explain how VA fulfilled the VCAA duties to notify and assist.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Initial Rating of PTSD

In the June 2007 rating decision on appeal, service connection was granted for PTSD, and initial disability rating  of 30 percent was assigned, effective 
November 8, 2006.  The Veteran entered a notice of disagreement with the initial rating assigned, contending that an initial rating in excess of 30 percent was warranted for his service-connected PTSD.  In a September 2008 rating decision during the appeal, the RO continued the 30 percent rating for PTSD.

The evidence in this case includes a May 2007 VA compensation examination for PTSD.  The VA examiner noted the Veteran's history in detail.  The Veteran reported frequent feelings of anxiety, fear, anger, and irritability, sleeping problems and sleep disturbances, avoidant behavior, nightmares, intrusive memories, and short-term memory problems.  During the May 2007 interview, Veteran was alert and oriented in all spheres, and evidenced no significant impairment in his thought processes or communication ability.  The Veteran's mood was recorded as restricted, although the VA examiner noted no depression.  The Veteran also reported no past or current suicidal or homicidal ideation or obsessive behavior.  The May 2007 diagnosis was PTSD.  

In a July 2008 VA Mental Health Note, the Veteran denied any suicidal or homicidal thoughts.  In a November 2008 statement, the Veteran's spouse wrote that the Veteran avoided crowds and was hypervigilant and suspicious of everyone around him.  

At a PTSD compensation examination in October 2009, the examiner noted the Veteran's history in detail.  The Veteran reported suffering from frequent anxiety attacks, an inability to deal with stress or social situations, spending the day primarily by himself doing things around the house, and frequent sleep disturbances and nightmares.

During the October 2009 interview, the Veteran was casually, but neatly dressed and groomed.  He interacted in a fairly cooperative manner.  The VA examiner reported the Veteran's mood was serious and affect was restricted.  The Veteran reported re-experiencing his military trauma on a regular basis, but did not report any signs of hallucinations or delusions and did not report any obsessions or compulsions, and reported no suicidal or homicidal ideation.  The VA examiner found the Veteran's short-term memory was poor.  The VA examiner reported that the Veteran tends to have a fear and mistrust of others in that he will engage in active withdrawal in an attempt to protect himself from these experiences.  The VA examiner also estimated that the Veteran suffered from a depressed mood 
50 percent of the time.  The October 2009 Axis I diagnosis was PTSD.  The VA examiner assigned a GAF score of 56.  

In a December 2010 VA Mental Health Note, the Veteran reported frequent anxiety and nightmares.  The Veteran denied any suicidal or homicidal tendencies.  The VA examiner reported the Veteran was oriented in all spheres and that his thought process was linear, logical, and goal oriented.  The December 2010 Axis I diagnosis was PTSD, rule out panic disorder with agoraphobia.  The VA examiner assigned a GAF score of 60.  

On review of all the evidence above, the Board finds that, for the entire initial rating period, the Veteran's PTSD has been characterized by difficulty sleeping, restricted affect, frequent panic attacks, anxiety, stress, irritability, avoidance of others, short-term memory loss, and depression.  The GAF scores have varied between 56 and 60, which as described above, indicate moderate PTSD symptoms or moderate difficulty in social and occupational functioning.  The Veteran's psychiatric symptoms have been relatively consistent and a 50 percent rating takes into account social and occupational impairment.  For these reasons, the Board finds that the evidence is at least in relative equipoise on the question of whether these symptoms more nearly approximate the criteria under Diagnostic Code 9411 for the next higher 50 percent disability rating for the entire initial rating appeal period.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period, the criteria for an initial disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board further finds that the criteria for next-higher 70 percent rating for PTSD have not been met for any period.  For the entire period of initial rating appeal, the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

The evidence in this case does not reveal suicidal ideation.  In the May 2007 VA PTSD compensation examination, the VA examiner reported no suicidal ideation.  In the July 2008 VA Mental Health Note, the Veteran denied any suicidal thoughts.  In the October 2009 VA PTSD compensation examination, the VA examiner reported no suicidal ideation.  

The evidence in this case does not reveal any obsessional rituals that interfere with routine activities.  The May 2007 VA examination reflects that the Veteran did not report any obsessive behavior.  In the October 2009 VA examination, the Veteran did not report any obsessive or compulsive behavior.  

The Veteran's speech is not intermittently illogical, obscure, or irrelevant.  The May 2007 VA examination reported the Veteran did not show any significant impairment in his communication ability, and the Veteran was able to express himself fairly well.  The October 2009 VA examination reported that the Veteran evidenced no impairment of thought processes or communication.  

The record reflects that the Veteran does not experience near-continuous panic or depression affecting the ability to function independently.  In the May 2007 VA examination, the Veteran reported experiencing anxiety attacks; however, it was not quantified, and no further description was given.  In the October 2009 VA examination, the Veteran stated he experiences constant panic attacks; however, other reports of anxiety or episodes of anxiety characterized as panic attacks reflect that panic attacks are not constant, and the evidence of record shows that panic attacks have not impaired the ability to function independently.  

The record also reflects the Veteran does not suffer from spatial disorientation, and that his appearance and hygiene are normal.  In both the May 2007 and 
October 2009 VA examinations, the Veteran's personal hygiene was adequate.  The May 2007 and October 2009 VA examinations also reported the Veteran was fully oriented in all spheres.  

The Veteran does have some irritability.  In the May 2007 VA examination, the Veteran reported that he was irritated easily, but that he had no problem with anger or impulse control.  In the October 2009 VA examination, the Veteran reported irritability.  

The record demonstrates that the Veteran's PTSD is characterized by difficulty sleeping, restricted affect, frequent panic attacks, anxiety, stress, irritability, avoidance of others, short-term memory loss, and depression.  The Board concludes that the Veteran's disability picture does not more nearly approximate the next-higher 70 percent rating criteria under Diagnostic Code 9411 for any period.  Even though the Veteran exhibits some irritability, the Veteran's PTSD symptoms, as a whole, are contemplated by the 50 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).

The veteran's psychiatric symptomatology manifested by his PTSD is encompassed by the 50 percent disability rating criteria.  For these reasons, a 50 percent evaluation is warranted for the entire initial rating period.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested difficulty sleeping, restricted affect, frequent panic attacks, anxiety, stress, irritability, avoidance of others, short-term memory loss, and depression.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, 
the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

New and Material Evidence - Legal Criteria

In an August 1970 rating decision, the RO denied the Veteran's claim for service connection for hypertension, finding no record of hypertension in service or within one year of service separation.  He was properly notified of that decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Reopening of the claim was denied for the last time in a March 2003 rating decision, which found that the additional evidence was not material because it did not tend to relate the hypertension to service.  The Veteran was properly notified of the March 2003 rating decision, and did not enter a notice of disagreement with the decision.  For this reason, the March 2003 decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In October 2005, the Veteran filed the claim to reopen service connection for hypertension now on appeal to the Board.  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence - Hypertension

At the time of the last prior final rating decision in March 2003, which denied reopening of service connection for hypertension, the evidence of record consisted of service treatment records and a VA examination report.  The service treatment records show that at the April 1967 separation examination the Veteran had a blood pressure reading of 132/74.  Following discharge, a June 1970 VA examination report includes a diagnosis of hypertension.  The August 1970 rating decision denied service connection due to the lack of evidence indicating that the Veteran had hypertension in service or to a compensable degree within one year of separation from active service.  The March 2003 rating decision declined to reopen the claim based on a conclusion that the Veteran did not submit new and material evidence.  

In October 2005, the Veteran submitted a request to reopen service connection for hypertension.  In connection with such request, the Veteran submitted a June 1968 physical examination record showing a blood pressure reading of 160/70.  At the April 2011 Board personal hearing, the Veteran testified that he had headache and dizziness symptoms in service and was treated for high blood pressure in service at the 93rd Evac Hospital in Da Nang in August 1966.  The Veteran also testified that he was denied employment because of his hypertension in March 1968, during the presumptive period less than one year after service separation.  

The Veteran's testimony at the April 2011 hearing and the textual evidence are new in that they were not previously of record.  The Veteran's testimony is also material in that it provides the Veteran's competent testimony regarding the observable symptoms and events he experienced during and after service, including within one year of service separation, that may have related to hypertension.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  The textual evidence is material in that it indicates a potential association between the hypertension and active service.  Hence, this evidence specifically relates to unestablished facts necessary to substantiate the claim for service connection and raises a reasonable possibility of substantiating the claim.  

The Veteran also provided a June 1968 physical examination report which shows elevated blood pressure just a year after separation from active service.  The 
June 1968 physical examination report relates an unestablished fact necessary to substantiate his claim, which is evidence linking the current hypertension to active 

service by suggesting continuous hypertension since service.  Since the evidence is both new and material, the claim of service connection for hypertension is reopened.


ORDER

An initial disability rating for PTSD of 50 percent, but no more than 50 percent, is granted.

New and material evidence having been received, service connection for hypertension is reopened.


REMAND

A review of the record discloses a need for further development prior to appellate review on the merits of the claim for service connection for hypertension.  
During the Board personal hearing in April 2011, the Veteran stated that he was treated for high blood pressure in Vietnam in August 1966.  No such records are in the claims file, nor is there indication in the file noting the records are unavailable.  Hence, the RO should seek to obtain any records evidencing treatment for high blood pressure at the 93rd Evac Hospital in Da Nang in August 1966, following the current procedures prescribed in 38 C.F.R. § 3.159(c) regarding requests for records from Federal facilities.  The Veteran should also be given a VA medical examination to determine the nature and etiology of any current hypertension.

Accordingly, the issue of hypertension is REMANDED for the following action:

1.  The RO/AMC should undertake additional efforts to obtain any outstanding hospitalization records related to the Veteran's reports of treatment of high blood pressure at the 93rd Evac Hospital in Da Nang in August 1966.  The RO's efforts should include, but are not limited to, requesting assistance from the appropriate custodian of such records including the National Personnel Records Center ("NPRC") and/or any other appropriate agency.

2.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.

3.  After the above development has been completed, the AMC/RO should arrange for a VA examination to determine the etiology of hypertension.  The examiner should consider the relevant information in the claims file to provide an opinion as to the onset date and etiology of the Veteran's hypertension.

The examiner should offer an opinion as to the medical probabilities that hypertension is attributable to the Veteran's military service.  The examiner should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:  

      (a)  What is the likelihood that the Veteran's hypertension had its onset during his military service?  
      
      (b)  What is the likelihood that that the Veteran's hypertension is related to active service?

In rendering your opinions, please specifically discuss the relevance of reported symptoms of headache and dizziness in service, claimed treatment for high blood pressure in service at the 93rd Evac Hospital in Da Nang in August 1966, the Veteran's report of denial of employment in March 1968 because of hypertension, and a June 1968 physical examination report which shows elevated blood pressure 14 months after separation from active service.

In assessing the relative likelihood as to origin and etiology of the hypertension specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be provided for the opinion given.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for hypertension should be readjudicated on the merits in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC), and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


